Citation Nr: 1107957	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a neck disorder, to 
include pain in the head.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to December 
1951.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on September 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board subsequently remanded the case for further development 
in October 2010.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal originally 
included the issues of entitlement to service connection for a 
low back disorder and a bilateral leg disorder.  However, during 
the pendency of the appeal, the Board granted service connection 
for a low back disorder in an October 2010 decision, and the 
Appeals Management Center (AMC) effectuated that grant in an 
October 2010 rating decision and assigned a noncompensable 
evaluation effective from November 21, 2007.  Similarly, a 
December 2010 rating decision granted service connection for a 
bilateral leg disorder and assigned a noncompensable evaluation 
effective from November 21, 2007.  Accordingly, those issues are 
no longer on appeal, and no further consideration is necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  A bilateral ankle disorder did not manifest in service or 
within one year thereafter and has not been shown to be related 
to the Veteran's military service.

3.  A bilateral hip disorder did not manifest in service or 
within one year thereafter and has not been shown to be related 
to the Veteran's military service.

4.  A neck disorder did not manifest in service or within one 
year thereafter and has not been shown to be related to the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in active 
service, nor may arthritis be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A bilateral hip disorder was not incurred in active service, 
nor may arthritis be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A neck disorder was not incurred in active service, nor may 
arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
January 2008, prior to the initial decision on the claims in 
March 2008.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the January 2008 letter stated that in order to 
establish service connection the evidence must show that he had 
an injury in military service or a disease that began in, or was 
made worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a relationship 
between his current disability and an injury, disease, or event 
in military service.  Additionally, the December 2008 statement 
of the case (SOC) and the December 2010 supplemental statement of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the January 2008 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records held by 
Federal agencies, including service treatment records, military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2008 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the January 2008 letter stated that it was the 
Veteran's responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal department or 
agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an application 
for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
January 2008 letters informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  He was also provided the opportunity 
to testify at a hearing before the Board.

The Board does acknowledge that the Veteran's complete service 
personnel records are not associated with the claims file.  In 
accordance with the law and regulations, however, the RO 
continued its efforts to obtain all relevant personnel records 
until it was reasonably certain that such records did not exist 
or that further efforts to obtain those records would be futile.  
In this regard, a copy of his DD 214 is associated with the 
claims file.  The Board also notes that the RO requested the 
Veteran's service personnel records in September 2008.  However, 
a response indicated that the records were presumed destroyed by 
the fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri in 1973.  

A letter was also sent to the Veteran in September 2008 
requesting that he submit any personnel records that he had in 
his possession.  During the pendency of the appeal, he did submit 
some additional records, including the record of proceedings for 
the Correction of Military Records.

In December 2008, the RO made a formal finding on the 
unavailability of service personnel records.  The Veteran was 
notified of that determination in a December 2008 letter.  He was 
also asked to submit any original or copies of his personnel 
records that he had in his possession.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service personnel records.  Thus, the 
Board finds compliance with the applicable development 
procedures, and there is no indication that there is additional 
available evidence to substantiate the Veteran's claims that has 
not been associated with the claims folder.

Moreover, the Board notes that the Veteran's period of service 
has been verified, and as discussed below, there is other 
evidence showing that he served as a paratrooper.  As such, it is 
not clear that his service personnel records would provide any 
further evidence in support of his claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

In addition, the Veteran was afforded a VA examination in 
November 2010 in connection with his claims for service 
connection.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As discussed below, the Board finds that the November 
2010 VA examination and medical opinion obtained in this case are 
more than adequate, as they are predicated on a full reading of 
the service treatment records as well as the private and VA 
medical records contained in the Veteran's claims file.  The 
examiner considered all of the pertinent evidence of record, to 
include the statements of the appellant and a physical 
examination, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.



Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).
 


I.  Bilateral Ankle Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
ankle disorder.  The Veteran has claimed that he injured his 
ankles after repetitive jumping as a paratrooper.  The available 
service personnel records do show that the Veteran was awarded 
the Parachutist Badge, which requires that an individual 
satisfactorily complete the prescribed proficiency tests while 
assigned to an airborne unit or the Airborne Department of the 
Infantry School at Fort Benning or participated in at least one 
combat parachute jump.  A September 2006 record of proceedings of 
the Army Board for Correction of Military Records also indicates 
that the Veteran enlisted for training as a parachute 
infantryman, was transferred to Fort Benning, Georgia, for 
airborne training, successfully completed all training, and was 
deemed qualified as a qualified parachutist and gliderman.  In 
addition, his service treatment records provide further evidence 
that he served as a paratrooper.  For example, in August 1951 and 
September 1951, it was noted that he had airborne training and 
was assigned to paratroops.

Nevertheless, the Veteran's service treatment records are 
entirely negative for any complaints, treatment, or diagnosis of 
an ankle disorder.  In fact, his discharge examination found his 
lower extremities and feet to be normal.  Moreover, the Veteran 
did not seek treatment for his ankles immediately following his 
separation from service or for many decades thereafter.  

The Board does note that the Veteran is competent to report his 
experience and symptoms in service.  While lay persons are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  A veteran can attest to factual 
matters of which he or had had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Veteran is not competent to render a diagnosis 
or to opine as to the etiology of a disorder.  However, the Board 
finds that he is competent to state that he injured himself in 
service.  Nevertheless, this history is not supported by any 
credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  As 
previously discussed, the Veteran's service treatment records are 
entirely negative for any complaints, treatment, or diagnosis of 
any ankle injury or disorder.  In fact, despite seeking treatment 
for other unrelated disorders, he never made any complaints 
pertaining to his ankles.  Thus, the Veteran's claim that injured 
his ankles in service is not supported by the contemporaneous 
evidence of record.  The Board finds the contemporaneous evidence 
to be more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative value 
than history as reported by the Veteran. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).

Indeed, the Veteran's discharge examination found his feet and 
lower extremities to be normal, and he did not seek treatment for 
many decades thereafter.  As such, there is affirmative evidence 
actually showing that his ankles were normal.

Moreover, the Veteran has made inconsistent statements regarding 
the onset of an ankle disorder.  In this regard, he indicated in 
a November 2007 statement that he had discomfort in his ankles 
during his military service.  However, the Veteran told the 
November 2010 VA examiner that he did not remember an injury to 
his ankles as a paratrooper and was unable to state when he 
started having with his ankles.  In fact, he indicated that does 
not really have problems with his ankles and instead described 
symptomatology consistent with a radiculopathy of a low back 
disorder.  Therefore, the Board finds that the Veteran's reported 
history is not credible.

Parenthetically, the Board notes that the Veteran is already 
service-connected for a bilateral leg disorder that is secondary 
to his service-connected low back disability.  Specifically, the 
AMC indicated in the December 2010 rating decision that the 
disorder was a bilateral nerve root irritation of the lower 
extremities.  Separate disability ratings may only be assigned 
for distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of an 
ankle disorder, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection. Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

Based on the foregoing, the Board finds that a bilateral ankle 
disorder did not manifest in service or within one year 
thereafter.

In addition to the lack of evidence showing that a bilateral 
ankle disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does not 
link any current diagnosis to the Veteran's military service.  In 
fact, the November 2010 VA examiner reviewed the Veteran's claims 
file and reported history and performed a physical examination.  
She listed the impression as degenerative joint disease of the 
bilateral ankles.  The examiner noted that there was no evidence 
of any complaints or diagnosis of an ankle condition or any 
evidence of an ankle injury in service.  She also noted that the 
Veteran was not found to have any joint abnormalities at the time 
of his discharge examination.  The examiner further observed that 
the only mention of the Veteran's ankles was in an April 2008 
letter from the Veteran's private physician.  In fact, the 
Veteran told the examiner that he does not really have any ankle 
pain complaints and that his ankles mainly bother him when there 
is a worsening of his low back pain with radiation to the lower 
extremities.  Taking into account the lack of any evidence of an 
ankle injury in the service treatment records, a normal discharge 
examination, and the decades-long gap evidentiary gap between the 
Veteran's military service and first documented complaints, the 
examiner opined that the Veteran's bilateral ankle disorder is 
less likely than not secondary to his period of service.   In so 
doing, she stated that it would be expected that, if the disorder 
was caused from the Veteran's service as a paratrooper, the 
traumatic events would have led to an earlier diagnosis of 
arthritis and earlier complaints of pain than what is documented 
in the claims file and by the Veteran's subjective history.   

The Board does acknowledge that Dr. J.M. submitted an April 2008 
letter in which he indicated that he had reviewed a MRI and the 
Veteran's service records and noted that he had been a 
paratrooper.  Dr. J.M. commented that the Veteran's ankle 
problems are more likely as not the result of his military 
service.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided that it 
offers an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another. Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's opinion 
for its reasons and bases where the expert has fairly considered 
the material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 
332 (1995).

After weighing the medical evidence, the Board finds the November 
2010 VA examiner's opinion to be most probative.  Although the 
April 2008 private physician indicated that he reviewed a MRI and 
the Veteran's service records, there is no indication that he 
reviewed the Veteran's entire claims file.  Moreover, Dr. J.M. 
did not did not provide an actual diagnosis for the ankle 
disorder, and he did not provide any rationale for his opinion.  
Indeed, he did not discuss the fact that the Veteran's service 
treatment records were negative for any complaints, treatment, or 
diagnosis of an ankle injury or disorder or the decades-long 
evidentiary gap between the Veteran's separation from service and 
his first complaints regarding his ankles.

In contrast, the November 2010 VA examiner offered her opinion 
based on a thorough and detailed review of all of the evidence, 
including the Veteran's service treatment records and post-
service treatment records, and she offered a thorough rationale 
for the opinion reached that is clearly supported by the evidence 
of record.  Indeed, the examiner specifically discussed the 
Veteran's assertions as well as the lack of documentation of an 
ankle disorder in the service treatment records and for many 
decades thereafter.  When she reviewed the claims file, it also 
contained the April 2008 letter from the Veteran's private 
physician. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(noting that it is what an examiner learns from the claims file 
for use in forming the expert opinion that matters and that, when 
the Board uses facts obtained from one opinion over another, it 
is incumbent upon the Board to point out those facts and explain 
why they were necessary or important in forming the appropriate 
medical judgment).  

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches the greatest probative weight to the opinion of the 
November 2010 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale supported 
by the record.  

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a bilateral ankle disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a bilateral ankle 
disorder is not warranted.


II.  Bilateral Hip Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral hip 
disorder.  The Veteran has claimed that he injured his hips after 
repetitive jumping as a paratrooper.  As previously discussed, 
the evidence does show that that the Veteran served as a 
paratrooper.  However, his service treatment records are entirely 
negative for any complaints, treatment, or diagnosis of a hip 
disorder.  In fact, his discharge examination found his lower 
extremities to be normal.  Moreover, the Veteran did not seek 
treatment for his hips immediately following his separation from 
service or for many decades thereafter.  The Board finds this gap 
in time significant, and as noted above, it weighs against the 
existence of a link between current back disorder and his time in 
service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim). 

As discussed above, the Veteran is not competent to render a 
diagnosis or to opine as to the etiology of a disorder.  However, 
the Board finds that he is competent to state that he injured 
himself in service.  Nevertheless, this history is not supported 
by any credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  As 
previously discussed, the Veteran's service treatment records are 
entirely negative for any complaints, treatment, or diagnosis of 
any hip injury or disorder.  In fact, despite seeking treatment 
for other unrelated disorders, he never made any complaints 
pertaining to his hips.  Thus, the Veteran's claim that injured 
his hips in service is not supported by the contemporaneous 
evidence of record.  The Board finds the contemporaneous evidence 
to be more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative value 
than history as reported by the Veteran. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).

Indeed, the Veteran's discharge examination found his lower 
extremities to be normal, and he did not seek treatment for many 
decades thereafter.  As such, there is affirmative evidence 
actually showing that his hips were normal.

Moreover, the Veteran indicated in a November 2007 statement that 
he had discomfort in his hips during his period of service.  
However, during his September 2010 hearing, he indicated that he 
started having problems when he got older.  As such, the Veteran 
has provided inconsistent statements regarding the onset of his 
problems.   Therefore, the Board finds that the Veteran's 
reported history is not credible.

Based on the foregoing, the Board finds that a bilateral hip 
disorder did not manifest in service or within one year 
thereafter.

In addition to the lack of evidence showing that a bilateral hip 
disorder manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis to the Veteran's military service.  In 
fact, the November 2010 VA examiner reviewed the Veteran's claims 
file and reported history and performed a physical examination.  
She listed the impression as degenerative joint disease of the 
bilateral hips.  The examiner noted that there was no evidence of 
any complaints or diagnosis of a hip condition or any evidence of 
a hip injury in service.  She also noted that the Veteran was not 
found to have any joint abnormalities at the time of his 
discharge examination.  The examiner further observed that the 
only mention of the Veteran's hips was in an April 2008 letter 
from the Veteran's private physician.  Taking into account the 
lack of any evidence of an ankle injury in the service treatment 
records, a normal discharge examination, and the decades-long gap 
evidentiary gap between the Veteran's military service and first 
documented complaints, the examiner opined that the Veteran's 
bilateral hip disorder is less likely than not secondary to his 
period of service.   In so doing, she stated that it would be 
expected that, if the disorder was caused from the Veteran's 
service as a paratrooper, the traumatic events would have led to 
an earlier diagnosis of arthritis and earlier complaints of pain 
than what is documented in the claims file and by the Veteran's 
subjective history.   

The Board does acknowledge that Dr. J.M. submitted an April 2008 
letter in which he indicated that he had reviewed a MRI and the 
Veteran's service records and noted that he had been a 
paratrooper.  Dr. J.M. commented that the Veteran's hip problems 
are more likely as not the result of his military service.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided that it 
offers an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another. Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's opinion 
for its reasons and bases where the expert has fairly considered 
the material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 
332 (1995).

After weighing the medical evidence, the Board finds the November 
2010 VA examiner's opinion to be most probative.  Although the 
April 2008 private physician indicated that he reviewed a MRI and 
the Veteran's service records, there is no indication that he 
reviewed the Veteran's entire claims file.  Moreover, Dr. J.M. 
did not did not provide an actual diagnosis for the hip disorder, 
and he did not provide any rationale for his opinion.  Indeed, he 
did not discuss the fact that the Veteran's service treatment 
records were negative for any complaints, treatment, or diagnosis 
of such a disorder or the decades-long evidentiary gap between 
the Veteran's separation from service and his first complaints 
regarding his hips.

In contrast, the November 2010 VA examiner offered her opinion 
based on a thorough and detailed review of all of the evidence, 
including the Veteran's service treatment records and post-
service treatment records, and she offered a thorough rationale 
for the opinion reached that is clearly supported by the evidence 
of record.  Indeed, the examiner specifically discussed the 
Veteran's assertions as well as the lack of documentation of a 
hip disorder in the service treatment records and for many 
decades thereafter.  When she reviewed the claims file, it also 
contained the April 2008 letter from the Veteran's private 
physician. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(noting that it is what an examiner learns from the claims file 
for use in forming the expert opinion that matters and that, when 
the Board uses facts obtained from one opinion over another, it 
is incumbent upon the Board to point out those facts and explain 
why they were necessary or important in forming the appropriate 
medical judgment).  

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches the greatest probative weight to the opinion of the 
November 2010 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale supported 
by the record.  

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a bilateral hip disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a bilateral hip 
disorder is not warranted.


III.  Neck Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a neck 
disorder.  The Veteran has claimed that he injured his neck after 
repetitive jumping as a paratrooper.  As previously discussed, 
the evidence does show that that the Veteran served as a 
paratrooper.  However, his service treatment records are entirely 
negative for any complaints, treatment, or diagnosis of a neck 
disorder.  In fact, his discharge examination found his head and 
neck to be normal.  Moreover, the Veteran did not seek treatment 
for his neck immediately following his separation from service or 
for many decades thereafter.  The Board finds this gap in time 
significant, and as noted above, it weighs against the existence 
of a link between current neck disorder and his time in service. 
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may consider 
a prolonged period without medical complaint when deciding a 
claim). 

As previously discussed, the Veteran is not competent to render a 
diagnosis or to opine as to the etiology of a disorder.  However, 
the Board finds that he is competent to state that he injured 
himself in service.  Nevertheless, this history is not supported 
by any credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  As 
previously discussed, the Veteran's service treatment records are 
entirely negative for any complaints, treatment, or diagnosis of 
any neck injury or disorder.  In fact, despite seeking treatment 
for other unrelated disorders, he never made any complaints 
pertaining to his neck.  Thus, the Veteran's claim that injured 
his neck in service is not supported by the contemporaneous 
evidence of record.  The Board finds the contemporaneous evidence 
to be more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative value 
than history as reported by the Veteran. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).

Indeed, the Veteran's discharge examination found his head and 
neck to be normal, and he did not seek treatment for at many 
decades thereafter.  As such, there is affirmative evidence 
actually showing that his neck were normal.

Moreover, the Veteran indicated in a November 2007 statement that 
he had discomfort in his neck during his period of service.  
However, during his September 2010 hearing, he indicated that he 
started having problems when he got older.  As such, the Veteran 
has provided inconsistent statements regarding the onset of his 
problems.   Therefore, the Board finds that the Veteran's 
reported history is not credible.

Based on the foregoing, the Board finds that a neck disorder did 
not manifest in service or within one year thereafter. 

In addition to the lack of evidence showing that a neck disorder 
manifested during active duty service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  In fact, the 
November 2010 VA examiner reviewed the Veteran's claims file and 
reported history and performed a physical examination.  She 
listed the impression as degenerative joint disease of the 
cervical spine.  The examiner noted that there was no evidence of 
any complaints or diagnosis of a neck condition or any evidence 
of a neck or head injury in service.  She also noted that the 
Veteran was not found to have any neck abnormalities at the time 
of his discharge examination.  The examiner further observed that 
there was no evidence pertaining to the cervical spine until a 
June 2006 MRI.  Taking into account the lack of any evidence of 
an ankle injury in the service treatment records, a normal 
discharge examination, and the decades-long gap evidentiary gap 
between the Veteran's military service and first documented 
complaints, the examiner opined that the Veteran's neck disorder 
is less likely than not secondary to his period of service.   In 
so doing, she stated that it would be expected that, if the 
disorder was caused from the Veteran's service as a paratrooper, 
the traumatic events would have led to an earlier diagnosis of 
arthritis and earlier complaints of pain than what is documented 
in the claims file and by the Veteran's subjective history.   

The Board does acknowledge that Dr. J.M. submitted an April 2008 
letter in which he indicated that he had reviewed a MRI and the 
Veteran's service records and noted that he had been a 
paratrooper.  Dr. J.M. commented that the Veteran's neck problems 
are more likely as not the result of his military service.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided that it 
offers an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another. Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's opinion 
for its reasons and bases where the expert has fairly considered 
the material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 
332 (1995).

After weighing the medical evidence, the Board finds the November 
2010 VA examiner's opinion to be most probative.  Although the 
April 2008 private physician indicated that he reviewed a MRI and 
the Veteran's service records, there is no indication that he 
reviewed the Veteran's entire claims file.  Moreover, Dr. J.M. 
did not did not provide an actual diagnosis for the neck 
disorder, and he did not provide any rationale for his opinion.  
Indeed, he did not discuss the fact that the Veteran's service 
treatment records were negative for any complaints, treatment, or 
diagnosis of such a disorder or the decades-long evidentiary gap 
between the Veteran's separation from service and his first 
complaints regarding his neck.

In contrast, the November 2010 VA examiner offered her opinion 
based on a thorough and detailed review of all of the evidence, 
including the Veteran's service treatment records and post-
service treatment records, and she offered a thorough rationale 
for the opinion reached that is clearly supported by the evidence 
of record.  Indeed, the examiner specifically discussed the 
Veteran's assertions as well as the lack of documentation of a 
neck disorder in the service treatment records or for many 
decades thereafter.  When she reviewed the claims file, it also 
contained the April 2008 letter from the Veteran's private 
physician. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(noting that it is what an examiner learns from the claims file 
for use in forming the expert opinion that matters and that, when 
the Board uses facts obtained from one opinion over another, it 
is incumbent upon the Board to point out those facts and explain 
why they were necessary or important in forming the appropriate 
medical judgment).  

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches the greatest probative weight to the opinion of the 
November 2010 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale supported 
by the record.  

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a neck disorder.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes that 
service connection for a neck disorder is not warranted.









ORDER

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a neck disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


